EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Joynes on 1-12-2022.

The application has been amended as follows: 

1) Claims 22, 37, 45, 59, 68, 70, 76-81 have been canceled.
2) In Claim 1, line 3, ‘, optionally’ has been deleted and ‘and either unsubstituted or’ has been added before the term ‘substituted hydrocarbon groups’
   In claim 1, on line 2 following the structure (II), the term, ‘optionally’ before the term ‘substituted C8-C24’ has been deleted and ‘and either unsubstituted or has been added before the term, ‘substituted C8-C24’.
3) The term, 'optionally', following the expression, "and a lipid (lipid B), which has a
hydrophilic unit having one secondary or tertiary amino group or one" and the
term, 'optionally' after the expression, "alkenyl groups or two independent" at
almost at the end of claim 1 have been deleted;’
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.